

Exhibit 10.7
July 20, 2015


Robert Giammatteo
P.O. Box 121
Suffern, NY 10901


Dear Robb:
    


Congratulations on your promotion to Executive Vice President- Chief Financial
Officer of ascena!


The following are the terms and conditions of our job offer to you and replace
any and all previous offers or discussions concerning your employment.
    
Job Title:            Executive Vice President- Chief Financial Officer of
ascena
    
Reporting To:            David Jaffe    
    
Effective Date:            July 26, 2015
    
Annual Pay Rate:        $500,000




In addition, you may be considered for an annual performance evaluation in the
Fall of 2016. Any corresponding pay adjustments would be based on your
performance, business results, economic & competitive factors, and approval from
the Board of Directors.


Incentive Compensation:
Cash Bonus: Participation in the Incentive Compensation (IC) program at a target
level of 75% of your annual base salary. Your initial annual target level (100%)
is $375,000. Maximum annual payout is double your target level (200%) ($750,000
at maximum).    

        
You will be eligible for the increased IC target beginning with the Fiscal Fall
2016 Season.


Stock Awards:
You will continue to be eligible for an Annual Grant effective in September
2015. All stock grants are contingent upon the approval from the Board of
Directors. All grants are subject to the Plan Description/Prospectus.





All above reflects the only changes being made to existing pay and benefits
program.

Page 1 of 1    

--------------------------------------------------------------------------------



    
Please sign both copies of this letter, keep one for your records and return one
to Donna VanCourt, VP Corporate Compensation and HRIS.


All job information, as well as the pay and benefit programs outlined in this
letter and the enclosed materials are subject to change periodically based on
business needs. At Ascena an employment at-will relationship prevails and the
employment relationship can be terminated with or without cause and with or
without notice, at anytime, by either the employee or the employer.    
    
Once again, congratulations on your new position.
    
Sincerely,                I accept your offer as specified above.




/s/ David Jaffe                /s/ Robert Giammatteo                    




CEO, Ascena Retail Group

Page 2 of 2    